Citation Nr: 0702911	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for prostate cancer.

2.  Entitlement to a disability rating in excess of 40 
percent for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Buffalo, New 
York Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO reduced the 
disability rating for prostate cancer from a 100 percent 
disability rating to a 40 percent disability rating effective 
September 1, 2004.  The 100 percent rating had been in effect 
since May 8, 2000.

The veteran attended a local hearing in April 2004.  The 
Board notes that in the veteran's substantive appeal in May 
2005, he requested a hearing before the Board.  The veteran 
did not appear at his scheduled hearing before the Board in 
February 2006.  As the record does not contain further 
indication that the veteran or his representative submitted 
additional requests for a Board hearing, the Board deems the 
veteran's request for an appeals hearing withdrawn.  See 38 
C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
his service-connected prostate cancer from 100 percent to 40 
percent.

2.  The June 2004 rating decision reduced the evaluation for 
his service-connected prostate cancer from 100 percent to 40 
percent, effective September 1, 2004.

3.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
prostate cancer subsequent to March 2000. 

4.  The veteran's service-connected prostate cancer is 
manifested by complaints of urinary frequency, urinary 
leakage and mild urinary stress incontinence that require the 
wearing of absorbent materials which must be changed 3-4 
times per day.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for prostate cancer have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.115, 
4.115a, 4.115b, Diagnostic Code 7528 (2006). 

2.  The criteria for a rating in excess of 40 percent for 
prostate cancer have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.105, 4.1, 4.2, 4.115, 4.115a, 4.115b, Diagnostic 
Code 7528. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the veteran has been fully advised of the 
evidence needed to substantiate entitlement to restoration of 
a 100 percent evaluation for prostate cancer, of the evidence 
he needed to provide and the evidence VA would obtain, as 
well as the need for him to submit any evidence in his 
possession.  Such notice was issued to the veteran in a 
letter dated February 2004, the January 2001 and June 2004 
rating decisions and the May 2005 statement of the case. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

This notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are unnecessary.  He has not received notice regarding an 
effective date or the evidence needed to establish a rating.  
However, the claims for restoration of a 100 percent 
disability rating and entitlement to a disability rating in 
excess of 40 percent are being denied and no effective date 
are being set.  The Dingess Court held that once service 
connection is established, the claim is substantiated and 
further VCAA notice is not required.  He is, therefore, not 
prejudiced by the absence of notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the notification, because 
it was provided after the initial evaluation of June 2004.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent a comprehensive VA 
examination in December 2003 in order to determine the 
current nature and severity of his service-connected prostate 
cancer.  A February 2004 addendum followed the December 2003 
VA examination report.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").


Factual Background

As noted above, in June 2000, the RO granted the veteran's 
service connection claim for prostate cancer, evaluating it 
as 100 percent disabling effective May 8, 2000.  

In July 2000, a treatment note from Dr. Donahue, the 
veteran's treating doctor, stated that the veteran was 
clinically and biochemically free of disease.

In April 2003, the veteran presented to the Albany, New York 
VA Medical Center (VAMC) for a follow up examination.  The 
physician noted the veteran's past medical history of 
prostate cancer and his radial prostatectomy.  The veteran 
had no complaints as he stated that he was doing well.  The 
diagnosis was hyperlipidemia and gout.

In December 2003, the veteran underwent a VA examination.  
The examiner noted that while the claims file was 
unavailable, he was able to review the veteran's electronic 
file.  The veteran reported a history of prostate cancer that 
was diagnosed three years ago.  The veteran had a radical 
prostatectomy and was doing well to date.  He stated that he 
did not have any urinary infrequency but did continue with 
urinary urgency as well as urinary leakage daily.  He used 
pads for this reason.  While he reported erectile 
dysfunction, he did not have a history of urinary tract 
infections, bladder stones or hematuria.

The examiner stated that the veteran was doing well despite 
urinary leakage and urinary urgency.  He was to continue 
yearly follow up examinations with his urologist to test his 
PSA levels.

In a February 2004 addendum, the VA examiner stated that the 
veteran reported using 3-4 pads during the day.  The veteran 
also stated that he urinated once every two hours during the 
day and 2-3 times during the night.

In a treatment note in April 2004, Dr. Donahue stated that 
the veteran presented for a follow up of his adenocarcinoma 
of his prostate.  The veteran reported frequency every 3 to 4 
hours with a variable, steady, urinary stream.  He felt that 
he had some mild urinary stress incontinence.  He usually 
wore a pad to feel comfortable.  On rectal examination, the 
veteran's prostatic fossa was empty with no palpable evidence 
of locally recurrent disease.  Dr. Donahue concluded that the 
veteran was now four years removed from his radical 
prostatectomy and he was clinically and biochemically free of 
disease.

In a September 2004 letter, Dr. Donahue corresponded with the 
veteran's physician, Dr. Weiss.  He reiterated that after 
evaluating the veteran in April 2004, he concluded that the 
veteran was clinically and biochemically free of disease.  He 
stated that he planned on seeing the veteran again in one 
year as recurrence of prostate cancer can happen every 10 to 
15 years after treatment.

This case essentially involves two questions.  First, was the 
reduction in the 100 percent evaluation proper; and second, 
if the reduction was proper, was the assignment of a 40 
percent disability evaluation proper.

Entitlement to restoration of a 100 percent evaluation for 
prostate cancer.
	
The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after his March 2000 surgery. 

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The veteran was notified of the RO's intent to reduce the 100 
percent evaluation for service-connected residuals of 
prostate cancer by letter dated on February 13, 2004.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence.  38 C.F.R. §§ 3.105(e), (i) 
(2006).  Final action to reduce the 100 percent evaluation to 
zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in 
June 2004.  The veteran was informed of this decision by 
letter dated on June 21, 2004.  The reduction was made 
effective beginning September 1, 2004. 

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set in the rating schedule.  Rossiello v. Principi, 3 
Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2006). 

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2006).  The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after March 2000.  
Therefore, all of the evidence is in favor of a finding that 
the reduction from 100 percent was proper.

The Board notes that a record of a VA examination mandated 
within six months of the June 2000 rating decision granting 
service connection for prostate cancer.  However, the 
subsequent 2003 VA examination, VAMC records and private 
medical records demonstrate that the veteran underwent no 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure for treatment of prostate cancer 
subsequent to March 2000.  He is, therefore, not prejudiced 
by the lack of a VA examination six months after his grant of 
service connection.  
See Bernard v. Brown, supra.

Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating for the veteran's 
service-connected prostate cancer, the Board next turns to 
whether the evaluation of the residuals as 40 percent 
disabling was proper. 

Entitlement to a disability rating in excess of 40 percent 
for prostate cancer.

The record shows that there has been no local reoccurrence or 
metastasis.  Therefore, the veteran's cancer is rated under 
Diagnostic Code 7528.

Diagnostic Code 7528 provides that the residuals of the 
veteran's prostate cancer will be rated under the criteria 
for renal dysfunction, or voiding dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2006). 

There have been no reports of renal dysfunction.  The normal 
urinalyses blood counts demonstrate that he does not have 
albumin, casts, albuminuria, or BUN or creatinine values 
needed for a compensable evaluation.  Elevated blood pressure 
readings have not been reported.  Therefore, the Board finds 
that he does not meet or approximate the criteria for a 
compensable evaluation if rated under the renal dysfunction 
criteria. 

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a (2006).  Voiding dysfunction is 
rated based on symptoms of urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a. 

As the veteran's symptomatology is limited to complaints of 
mild urinary stress incontinence and urinary frequency, those 
are the rating criteria that will be considered in 
determining whether the RO properly reduced the veteran's 100 
percent evaluation for service-connected residuals of 
prostate cancer. 

Voiding Dysfunction (Urine Leakage) under 38 C.F.R. § 4.115a

Contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  

An evaluation of 60 percent disabling is available when 
these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed 
more than 4 times per day. 

An evaluation of 40 percent disabling is available when 
there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  

A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed 
less than 2 times per day.  38 C.F.R. § 4.115a.

Urinary Frequency under 38 C.F.R. § 4.115a

For urinary frequency, an evaluation of 10 percent 
disabling is available for urinary frequency manifested 
by a daytime voiding interval between two and three 
hours, or awakening to void two times per night.

The next higher evaluation of 20 percent disabling is 
available for urinary frequency manifested by a daytime 
voiding interval between one and two hours or awakening 
to void three to four times per night.

The maximum evaluation of 40 percent disabling is 
available for urinary frequency manifested by a daytime 
voiding interval of less than one hour or awakening to 
void five or more times per night.  38 C.F.R. § 4.115.

The veteran is currently evaluated at the highest schedular 
rating available for urinary frequency.  Therefore the 
determination is whether the veteran is entitled to a 60 
percent disability evaluation under voiding dysfunction 
(urine leakage) for his urinary stress incontinence.

The record does not demonstrate that the veteran's urine 
leakage or mild urine stress incontinence require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.

In the February 2004 addendum, the VA examiner stated that 
the veteran reported using only 3-4 pads during the day.  
Therefore, the veteran is not entitled to a disability rating 
in excess of 40 percent.

Additionally, the Board acknowledges the veteran's continuing 
complaints of erectile problems.  However, the veteran 
currently receives special monthly compensation for the loss 
of use of a creative organ. 


The Board finds that the reduction of the 100 percent 
evaluation for the veteran's service-connected prostate 
cancer was proper.  See 38 C.F.R. § 3.344(c).  The Board also 
finds that the weight of the evidence is against a finding 
that the veteran's service connected prostate cancer meets or 
approximates the criteria for an evaluation in excess of 40 
percent.  As the preponderance of the evidence is against the 
claim, that doctrine of reasonable doubt is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to restoration of a 100 percent evaluation for 
prostate cancer is denied.

Entitlement to a disability rating in excess of 40 percent 
for prostate cancer is denied.

____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


